BEAUCHAMP, Judge-.
This is an appeal from a conviction for driving on a public highway while intoxicated, with a fine of $50.00.
Appellant was seen by officers on a highway nine miles north of Stephen-ville, while driving a pickup. The officers thought he was driving too fast and turned to follow him. They gave chase and finally overtook him as he pulled into a service station near the town of Dublin. Their testimony as to his intoxicated condition was sufficient to sustain the verdict of guilt.
The appeal is predicated on two bills of exception. Bill No. 1 shows that the prosecution asked one of the officers whether or not it was necessary to use force in making the arrest. The officer replied, “It definitely was necessary.” The statement of facts discloses that the officer had detailed without objection the manner of his handling -the appellant and the difficulty that he had in putting him in the officers’ car to take him to jail. The question objected to then follows. We are unable to understand appellant’s claim of error and we find no harmful results from this question and answer.
The second bill of exception complains that in his closing statement as a witness in his own behalf, the -appellant was asked where he had been “those five years”. His answer was, “I was in the Army.” The court sustained the state’s objection and excluded the testimony. We fail to understand the value of this evidence to appellant, or the purpose in asking the question. Where he was in -the previous five years could have no bearing on the question at issue.
Finding no reversible error, the judgment of the trial court is affirmed.